Pbatt, J.:
Irrespective of any technical objection raised by the defendants,, we think an injunction was properly refused upon the merits.
The fund in question was deposited in bank, in the name of O’Hare,, and he kept no other bank account.
The church never had the legal title to the fund or possession thereof, neither had the church withdrawn any assets from liability for its debts for the purpose of creating a trust for its benefit. There was certainly no express trust in favor of the church, impressed upon the fund at the time it was contributed and no direction as to how it should be used. It was not given for the purpose of paying the plaintiff so far as appears, but was given to O’Hare, in trust, perhaps, to be used as he saw fit. It was not the property of the church or subject to its control until O’Hare elected to spend it for the benefit of the church.
Under the circumstances disclosed, it rested in the discretion of O’Hare as to what purpose, for the benefit of the church, he should apply the money.
If the money had been contributed with the understanding that it should be devoted to paying the plaintiff’s claim quite another question would be presented, but it seems nothing was said either by O’Hare or the contributors as to how the money should be used, and the presumption and fair inference is that O’Hare should have the power to use it in the manner he should deem best for the church, and until he so used it the same was a fund in the hands of an agent of the contributors and was, therefore, deposited by O’Hare in his own name and not as the funds of the church.
*332A gift to tlie church was not contemplated until the money was used for the church. In no sense could it be regarded as a completed gift, as the money was never delivered to the church.
A voluntary contributor of money can always direct to what purpose it shall be applied, and no creditor of the beneficiary can complain for the reason that the latter has no claim upon the former for the payment of his debt, and the creditor is not in any manner injured by the transaction as the debtor’s estate is in no wise diminished and he is in no way rendered less capable of paying his debts.
For the reason that plaintiff’s papers failed to show a completed gift to the church, or that it had a clear title to the fund in question, •the relief ashed for was properly denied.
Order should be affirmed, with costs.
Present — Barnard, P. J., Dykman and Pratt, JJ.
Order affirmed, with costs.